Case 21-90281   Doc 33   Filed 05/24/21 Entered 05/24/21 13:57:32   Desc Main
                          Document     Page 1 of 13
Case 21-90281   Doc 33   Filed 05/24/21 Entered 05/24/21 13:57:32   Desc Main
                          Document     Page 2 of 13
Case 21-90281   Doc 33   Filed 05/24/21 Entered 05/24/21 13:57:32   Desc Main
                          Document     Page 3 of 13
Case 21-90281   Doc 33   Filed 05/24/21 Entered 05/24/21 13:57:32   Desc Main
                          Document     Page 4 of 13
Case 21-90281   Doc 33   Filed 05/24/21 Entered 05/24/21 13:57:32   Desc Main
                          Document     Page 5 of 13
Case 21-90281   Doc 33   Filed 05/24/21 Entered 05/24/21 13:57:32   Desc Main
                          Document     Page 6 of 13
Case 21-90281   Doc 33   Filed 05/24/21 Entered 05/24/21 13:57:32   Desc Main
                          Document     Page 7 of 13
Case 21-90281   Doc 33   Filed 05/24/21 Entered 05/24/21 13:57:32   Desc Main
                          Document     Page 8 of 13
Case 21-90281   Doc 33   Filed 05/24/21 Entered 05/24/21 13:57:32   Desc Main
                          Document     Page 9 of 13
Case 21-90281   Doc 33   Filed 05/24/21 Entered 05/24/21 13:57:32   Desc Main
                         Document      Page 10 of 13
Case 21-90281   Doc 33   Filed 05/24/21 Entered 05/24/21 13:57:32   Desc Main
                         Document      Page 11 of 13
Case 21-90281   Doc 33   Filed 05/24/21 Entered 05/24/21 13:57:32   Desc Main
                         Document      Page 12 of 13
Case 21-90281   Doc 33   Filed 05/24/21 Entered 05/24/21 13:57:32   Desc Main
                         Document      Page 13 of 13
